SUMMARY ORDER

Plaintiff Wanda Smiarowski claims that defendant discriminated against her on the basis of age in declining to interview or hire her. We assume familiarity with the facts, the procedural history, and the issues on appeal. This Court reviews a grant of summary judgment de novo. Mackey v. Bd. of Educ., 386 F.3d 158, 163 (2d Cir.2004).
To survive summary judgment, Smiarowski must establish a prima facie discrimination case by adducing facts or circumstances giving rise to an inference of discrimination. Defendant’s request for plaintiffs year of entry into the workforce — a question bearing on work experience — does not alone support such an inference.
For the foregoing reasons, the judgment of the district court is affirmed.